Case 19-40263-bem      Doc 73     Filed 08/19/19 Entered 08/19/19 13:46:05         Desc Main
                                 Document      Page 1 of 22


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

 IN RE:
                                                    CHAPTER 11
 ASPEN VILLAGE AT LOST MOUNTAIN
 MEMORY CARE, LLC,                                  CASE NO. 19-40263-BEM

          Debtor.

                   DEBTOR’S MONTHLY OPERATING REPORT
               FOR THE PERIOD FROM JULY 1, 2019 TO JULY 31, 2019

       COMES NOW the above-named Debtor and files this Monthly Operating Report in

accordance with the Guidelines established by the United States Trustee and FRBP 2015.

       This 19th day of August, 2019.

                                                  JONES & WALDEN, LLC

                                                  /s/ Leslie M. Pineyro
                                                  Leslie M. Pineyro
                                                  Georgia Bar No. 969800
                                                  Attorney for Debtor
                                                  21 Eighth Street, NE
                                                  Atlanta, Georgia 30309
                                                  (404) 564-9300 Telephone
                                                  (404) 564-9301 Facsimile
                                                  LPineyro@JonesWalden.com




Debtor’s Address:
Aspen Village At Lost Mountain
Memory Care, LLC
2860 Overlook Court
Atlanta, GA 30324
Case 19-40263-bem   Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05   Desc Main
                             Document      Page 2 of 22
Case 19-40263-bem          Doc 73       Filed 08/19/19 Entered 08/19/19 13:46:05                 Desc Main
                                       Document      Page 3 of 22
                MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                             Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                               Cumulative
        Description                                  Current Month            Petition to Date




TOTAL OTHER RECEIPTS                              ________________          _________________

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                             Source
 Loan Amount                of Funds                     Purpose                     Repayment Schedule
                                                  ___________________               __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                            Cumulative
        Description                                Current Month            Petition to Date




TOTAL OTHER DISBURSEMENTS                         ______________            ________________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                   MOR-3
Case 19-40263-bem               Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05                  Desc Main
                                         Document      Page 4 of 22



                                                ATTACHMENT 1

         MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                    Case Number: 19-40263

Reporting Period beginning 7/1/2019                       Period ending 7/31/2019

ACCOUNTS RECEIVABLE AT PETITION DATE:

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

          Beginning of Month Balance                         $                      (a)
            PLUS: Current Month New Billings
            MINUS: Collection During the Month               $                      (b)
            PLUS/MINUS: Adjustments or Writeoffs             $                       *
          End of Month Balance                               $                      (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                         POST PETITION ACCOUNTS RECEIVABLE AGING
                      (Show the total for each aging category for all accounts receivable)

          0-30 Days            31-60 Days    61-90 Days          Over 90Days    Total

      $                    $                $                 $                      $             (c)


For any receivables in the “ Over 90 Days” category, please provide the following:

                           Receivable
   Customer                 Date            Status (Collection efforts taken, estimate of collectibility,
                                            write-off, disputed account, etc.)




(a)This number is carried forward from last month’ s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “ Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.


                                                     MOR-4
Case 19-40263-bem                Doc 73        Filed 08/19/19 Entered 08/19/19 13:46:05                            Desc Main
                                              Document      Page 5 of 22

                                            ATTACHMENT 2
              MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT                                                 N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                       Case Number: 19-40263

Reporting Period beginning 7/1/2019                               Period ending 7/31/2019

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount




TOTAL AMOUNT                                                                                                             (b)
  Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $                     (a)
  PLUS: New Indebtedness Incurred This Month $
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $
  PLUS/MINUS: Adjustments                    $                     *
Ending Month Balance                         $                    (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent




TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).


                                                             MOR-5
Case 19-40263-bem             Doc 73       Filed 08/19/19 Entered 08/19/19 13:46:05                         Desc Main
                                          Document      Page 36 of 22
                                                ATTACHMENT
                             INVENTORY AND FIXED ASSETS REPORT N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                     Case Number: 19-40263

Reporting Period beginning 7/1/2019                             Period ending 7/31/2019

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $                                      (a)
        PLUS: Inventory Purchased During Month                 $
        MINUS: Inventory Used or Sold                          $
        PLUS/MINUS: Adjustments or Write-downs                 $                                      *
      Inventory on Hand at End of Month                        $

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

         Less than 6       6 months to       Greater than      Considered
         months old        2 years old       2 years old       Obsolete       Total Inventory

                  %                   %                  %                %      =              100%*

* Aging Percentages must equal 100%.
    Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                            (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):



FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $                                 (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                 *
Ending Monthly Balance                                          $

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

                                                       MOR-6
Case 19-40263-bem            Doc 73       Filed 08/19/19 Entered 08/19/19 13:46:05                    Desc Main
                                         Document      Page 7 of 22
                                               ATTACHMENT 4A

               MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT                                   N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                    Case Number: 19-40263

Reporting Period beginning 7/1/2019                           Period ending   7/31/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:                                            ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                  OPERATING

        Ending Balance per Bank Statement                              $
        Plus Total Amount of Outstanding Deposits                      $
        Minus Total Amount of Outstanding Checks and other debits      $                          *
        Minus Service Charges                                          $
        Ending Balance per Check Register                              $                          **(a)

*Debit cards are used by

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount             Payee                Purpose                 Reason for Cash Disbursement




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                           $________________Transferred to Payroll Account
                           $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                      MOR-7
Case 19-40263-bem        Doc 73     Filed 08/19/19 Entered 08/19/19 13:46:05            Desc Main
                                   Document      Page 8 of 22
                                      ATTACHMENT 5A

                      CHECK REGISTER - OPERATING ACCOUNT N/A

                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                            Case Number: 19-40263

Reporting Period beginning 7/1/2019                     Period ending 7/31/2019

NAME OF BANK:                                         BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                    PURPOSE                         AMOUNT




TOTAL                                                                              $




                                              MOR-8
Case 19-40263-bem            Doc 73      Filed 08/19/19 Entered 08/19/19 13:46:05                     Desc Main
                                        Document      Page 9 of 22



                                              ATTACHMENT 4B

           MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                    Case Number: 19-40263

Reporting Period beginning 7/1/2019                              Period ending 7/31/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.

NAME OF BANK:                                             BRANCH:

ACCOUNT NAME:                                             ACCOUNT NUMBER:
PURPOSE OF ACCOUNT:                     PAYROLL

        Ending Balance per Bank Statement                                       $
         Plus Total Amount of Outstanding Deposits                              $
         Minus Total Amount of Outstanding Checks and other debits              $                        *
         Minus Service Charges                                                  $
        Ending Balance per Check Register                                       $                         **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: (    Check here if cash disbursements were authorized
by United States Trustee)

Date        Amount             Payee                  Purpose          Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

Date      Amount            Payee           Purpose                    Reason for disbursement from this
                                                                       account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-9
Case 19-40263-bem        Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05              Desc Main
                                  Document     Page 10 of 22


                                 ATTACHMENT 5B
                        CHECK REGISTER - PAYROLL ACCOUNT N/A

                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                             Case Number: 19-40263

Reporting Period beginning 7/1/2019                     Period ending 7/31/2019

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

        CHECK
DATE    NUMBER             PAYEE                        PURPOSE                         AMOUNT




TOTAL                                                                               $



                                              MOR-10
Case 19-40263-bem            Doc 73     Filed 08/19/19 Entered 08/19/19 13:46:05                       Desc Main
                                       Document     Page 11 of 22


                                              ATTACHMENT 4C

                  MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT                                 N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                    Case Number: 19-40263

Reporting Period beginning 7/1/2019                               Period ending 7/31/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:                                        BRANCH:

ACCOUNT NAME:                                        ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                   TAX

        Ending Balance per Bank Statement                         $
         Plus Total Amount of Outstanding Deposits                $
         Minus Total Amount of Oustanding Checks and other debits $                          *
         Minus Service Charges                                    $
        Ending Balance per Check Register                         $                           **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: (       Check here if cash disbursements were authorized by
                                                      United States Trustee)
Date      Amount              Payee                Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date      Amount              Payee                Purpose             Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                     MOR-11
Case 19-40263-bem        Doc 73     Filed 08/19/19 Entered 08/19/19 13:46:05              Desc Main
                                   Document     Page 12 of 22
                                       ATTACHMENT 5C

                            CHECK REGISTER - TAX ACCOUNT N/A

                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                                 Case Number: 19-40263

Reporting Period beginning 7/1/2019                         Period ending 7/31/2019

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:                                           ACCOUNT #

PURPOSE OF ACCOUNT:                    TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust.
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                  SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                              (a)
Sales & Use Taxes Paid                                                                          (b)
Other Taxes Paid                                                                                (c)
TOTAL                                                                                 _________ (d)


(a) This number is reported in the “ Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “ Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “ Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                               MOR-12
Case 19-40263-bem       Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05            Desc Main
                                 Document     Page 13 of 22
                                     ATTACHMENT 4D

                INVESTMENT ACCOUNTS AND PETTY CASH REPORT                          N/A

                             INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable
                                                                                  Current
Instrument            Face Value        Purchase Price     Date of Purchase       Market Value




TOTAL                                                                                          (a)
                                   PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                      (Column 2)             (Column 3)               (Column 4)
                      Maximum                Amount of Petty    Difference between
Location of           Amount of Cash         Cash On Hand (Column 2) and
Box/Account           in Drawer/Acct.        At End of Month    (Column 3)




TOTAL                                        $                 (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          $                    (c)


(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).



                                             MOR-13
Case 19-40263-bem       Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05            Desc Main
                                 Document     Page 14 of 22
                                      ATTACHMENT 6

                              MONTHLY TAX REPORT N/A
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                    Case Number: 19-40263

Reporting Period beginning 7/1/2019                       Period ending 7/31/2019

                                  TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of               Date                                          Date Last
Taxing                Payment                                       Tax Return      Tax Return
Authority             Due          Description          Amount        Filed           Period




TOTAL                                               $




                                            MOR-14
Case 19-40263-bem             Doc 73      Filed 08/19/19 Entered 08/19/19 13:46:05                        Desc Main
                                         Document     Page 15 of 22
                                                  ATTACHMENT 7

                           SUMMARY OF OFFICER OR OWNER COMPENSATION N/A

                   SUMMARY OF PERSONNEL AND INSURANCE COVERAGES
                Aspen Village at Lost Mountain
Name of Debtor: Memory Care                    Case Number: 19-40263

Reporting Period beginning 7/1/2019                           Period ending 7/31/2019

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid




                                              PERSONNEL REPORT
                                                                          Full Time          Part Time
Number of employees at beginning of period                                _________         _________
Number hired during the period
Number terminated or resigned during period
Number of employees on payroll at end of period

                                       CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                Date
and/or                     Phone              Policy            Coverage            Expiration       Premium
Carrier                    Number             Number            Type                Date             Due

Finley Pinson & Assoc., Inc. 770-517-0777 DPS4000856            Commercial Prop             11/16/2019
Mount Vernon Specialty
Insurance Company
                                                                                                     __________

The following lapse in insurance coverage occurred this month:

Policy            Date               Date
Type              Lapsed             Reinstated        Reason for Lapse




   Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.


                                                       MOR-15
                                 Genesee
            Case 19-40263-bem       Doc 73 Filed 08/19/19 Entered 08/19/19 13:46:05
                         3025 Windward Plaza, Ste 400
                                                                                                              Desc Main
                         Alpharetta, GA 30005Document  Page 16 of 22
                                www.geneseeins.com
                                Date Prepared: 1/2/2019

Commercial Property                                                                 Schedule Of Taxes And Fees
Agency: Finley Pinson & Associates Inc                        Insured: Aspen Village at Lost Mountain Memory Care LLC

Address: 7117 N.MAIN ST.                                      Address: P.O. BOX 70
         Woodstock, GA 30188-                                          POWDER SPRINGS, GA 30127

Phone: (770) 517-0777          Fax: (770) 517-0778
Contact:
Effective Date: 11/16/2018                         Policy Number: DPS4000856
Expiration Date: 11/16/2019                        Carrier: Mount Vernon Specialty Insurance Company
                                                            Non-Admitted


                                      Please refer to Coverage Details on the attached Policy.


Premiums
             Commercial Property Premium:    13,260.00
                                Terrorism: EXCLUDED
                               Policy Fee:     250.00
                            Surplus Lines:     540.40
                           Total Premium:    14,050.40
                              Deposit Due:        0.00




                                “This contract is registered and delivered as a surplus line coverage under
                                the Surplus Line Insurance Law O.C.G.A. Chapter 33-5.” Roger B. Ware
                                Jr. License # 542894
             Case
            NEW  19-40263-bem
                        Mount  Doc 73 Filed
                                Vernon      08/19/19 Insurance
                                         Specialty    Entered 08/19/19 13:46:05 Desc Main
                                                                   Company           Customer Copy
   Renewal of Number                  Document     Page 17 of 22
                           1170 Devon Park Drive, Wayne, Pennsylvania 19087
POLICY DECLARATIONS                      A Member Company of Devon Park Specialty Insurance
No. DPS4000856
                                                                   This contract is registered and delivered as a surplus line
                                                                   coverage under the Surplus Line Insurance Law, O.C.G.A.
NAMED INSURED AND ADDRESS:
                                                                   Chapter 33-5.
ASPEN VILLAGE AT LOST MOUNTIAN MEMORY
CARE LLC
PO BOX 1321
MARIETTA, GA 30061



POLICY PERIOD: (MO. DAY YR.) From: 11/16/2018 To: 11/16/2019                                   12:01 A.M. STANDARD TIME AT YOUR
                                                                                                 MAILING ADDRESS SHOWN ABOVE
FORM OF BUSINESS:               Limited Liability Company
BUSINESS DESCRIPTION: Unoccupied Building Renovation
           IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
                          WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
     THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
     THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.


                                                                                             PREMIUM
           Commercial Property Coverage Part                                               $13,260.00



                                                       Wholesaler Broker Fee                    $250.00
                                                       Surplus Lines Tax                        $540.40
                                                       TOTAL:                                $14,050.40




Coverage Form(s) and Endorsement(s) made a part of this policy at time of issue
                                                See Endorsement EOD (1/95)
 Agent:     GENESEE GENERAL (1726)                                                    Issued: 11/26/2018 2:48 PM
            3025 Windward Plaza, Suite 400
            Alpharetta, GA 30005

 Broker:    Finley, Pinson & Assoc., Inc
                                                                               By:
                                                                                               Authorized Representative

                    THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART DECLARATIONS,
                    COVERAGE PART COVERAGE FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF,
   UPD (08-07) COMPLETE THE ABOVE NUMBERED POLICY.
        Case 19-40263-bem         Doc 73 Filed 08/19/19 Entered 08/19/19 13:46:05                          Desc Main
                                     EXTENSION
                                        DocumentOF DECLARATIONS
                                                     Page 18 of 22

Policy No. DPS4000856                                                       Effective Date:   11/16/2018

                                                                                                     12:01 AM STANDARD TIME

FORMS AND ENDORSEMENTS


      The following forms apply to the Commercial Property coverage part
      Endt#               Revised                    Description of Endorsements

      2110                04/15               Service Of Suit
      CP 112              04/15               "Equipment Breakdown" Enhancement Endorsement
      CP 132              04/15               Mortgagee/Loss Payable Provisions
      CP 142              04/15               Protective Devices Or Services Provisions
      CP 219              04/15               Exclusion - Lessening In Value
      CP 224              04/15               Asbestos Material Exclusion
      CP 225              04/15               Exclusion - Lead Contamination
      CP 226              04/15               Absolute Pollution Exclusion – Property
      CP 227              04/15               Mold, Fungus, Bacteria, Virus or Organic Pathogen Exclusion
      CP 228              04/15               Amendment to Exculsion - Causes of Loss - Special Form
      CP 229              04/15               Coverage Period Endorsement - Covered Property Under Renovation
      CP 245              09/15               Earth Movement Exclusion
      CP0010              06/07               Building And Personal Property Coverage Form
      CP0090              07/88               Commercial Property Conditions
      CP0131              11/03               Georgia Changes
      CP0450              07/88               Vacancy Permit
      CP1030              06/07               Causes Of Loss - Special Form
      CP1032              08/08               Water Exclusion Endorsement
      CP1056              06/07               Sprinkler Leakage Exclusion
      IL0017              11/98               Common Policy Conditions
      IL0262              09/08               Georgia Changes - Cancellation And Nonrenewal
      IL0935              07/02               Exclusion Of Certain Computer-Related Losses
      Jacket              04/15               Insurance Policy
      L-367               04/15               Minimum Earned Premium Endorsement
      L-367B              04/15               Minimum Earned Premium Endorsement
      P 249               04/15               Exclusion of war, military action and terrorism (coverage for certain fire
                                              losses)
      TRIADN              02/15               Policyholder Disclosure Notice of Terrorism Insurance Coverage




    EOD (01/95)                          All other terms and conditions remain unchanged.                    Page   1   of   1
                Case 19-40263-bem              Doc 73        Filed 08/19/19           Entered 08/19/19 13:46:05                  Desc Main
                                               DocumentCOVERAGE
                                  COMMERCIAL PROPERTY     Page 19PART
                                                                 of 22 DECLARATIONS
      Policy No. DPS4000856                                                                   Effective Date: 11/16/2018
                                                                                                                        12:01 AM STANDARD TIME



 DESCRIPTION OF PREMISES

  Prem Bldg          Location, Construction, Occupancy and Other Information                                                         Territory Fire Code

 1      1         60 Hillside Terrace, Dallas, GA 30157                                                                                003           1180

                  Description:        Unoccupied Building Renovation

                  Covered Causes of Loss: Special Excluding Sprinkler Leakage                                                  Protection Class     3

                  Construction:       Frame                                                                                    Square Footage:      29000

                  Special Deductible:     None                    Special Deductible Type:

 COVERAGES PROVIDED - INSURANCE              AT THE DESCRIBED PREMISES APPLIES ONLY FOR COVERAGES FOR WHICH A LIMIT OF INSURANCE IS SHOWN

                                                                     Limits of                  Coinsurance % or
  Prem Bldg          Coverage                                        Insurance       Deductible Monthly Indemnity             + Valuation    Premium
  1         1        Building                                        $3,137,000        $5,000                 80%               RC           $10,572

  1         1        Building Improvements                           $1,300,000        $5,000                100%               RC            $1,976

  1         1        Equipment Breakdown                             Included          $1,000                                                      $712

                                                                 MINIMUM PREMIUM FOR PROPERTY COVERAGE PART:                                  $1,212

                                                                      TOTAL PREMIUM FOR PROPERTY COVERAGE PART:                              $13,260
                                                                                                                 MP - minimum premium
                       + Valuation: ACV - Actual Cash Value; RC - Replacement Cost; RC/ACV - Replacement Cost/ACV Roof
                                FBV - Functional Building Value; AA - Agreed Amount; ALS - Actual Loss Sustained




LOSS PAYABLE(S): CP-132 (04-15)

Coverage Form(s)/Part(s) and Endorsement(s) made a part of this policy at time of issue:
                                                         See Endorsement EOD (01/95)
            THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.
                                  Includes copyrighted material of ISO Commercial Risk Services, Inc., with its permission.
  CF 150 (01/03)                             Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1988                          Page        1 Of    1
Case 19-40263-bem   Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05   Desc Main
                             Document     Page 20 of 22




          This page has been intentionally left blank.
Case 19-40263-bem             Doc 73      Filed 08/19/19 Entered 08/19/19 13:46:05                         Desc Main
                                         Document     Page 21 of 22

                                                  ATTACHMENT 8


                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD N/A

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before                                  .




                                                        MOR-16
Case 19-40263-bem       Doc 73    Filed 08/19/19 Entered 08/19/19 13:46:05          Desc Main
                                 Document     Page 22 of 22


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

 IN RE:
                                                    CHAPTER 11
 ASPEN VILLAGE AT LOST MOUNTAIN
 MEMORY CARE, LLC,                                  CASE NO. 19-40263-BEM

          Debtor.

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the date indicated below a true and correct copy of foregoing
monthly operating report was served via the Bankruptcy Court’s Electronic Case Filing program,
which sends a notice of and accompanying link to the pleading to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing Program:

   •   Francesca Macchiaverna fmacchiaverna@huntermaclean.com,
       btees@huntermaclean.com
   •   Martin P. Ochs martin.p.ochs@usdoj.gov

       This 19th day of August, 2019.

                                                   JONES & WALDEN, LLC

                                                   /s/ Leslie M. Pineyro
                                                   Leslie M. Pineyro
                                                   Georgia Bar No. 969800
                                                   Attorney for Debtor
                                                   21 Eighth Street, NE
                                                   Atlanta, Georgia 30309
                                                   (404) 564-9300 Telephone
                                                   (404) 564-9301 Facsimile
                                                   LPineyro@JonesWalden.com
